DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tai (US Pub. 2016/0291238) in view of Hamilton et al. (US Pub. 2016/0313494) and further in view of Chen et al. (US Pub. 2015/0346426) and Iijima et al. (US Pat. 6,359,668)
Regarding independent claim 1, Tai teaches a reflective display (Fig. 1; para. 0021+), comprising: 
a reflective display module (100) having a display (top) surface; 
a cover plate (120) overlapped with the reflective display module, and the display surface of 5the reflective display module is located between the cover plate and the reflective display module, wherein the cover plate has a first surface (124), a second surface (122), and a third surface (126), the second surface is located between the first surface and the reflective display module, and the third surface is connected to the first surface and the second surface (Fig. 1); 
a light source (150) disposed adjacent to the third surface of the cover plate (Fig. 1); 
10a plurality of microstructures (140) located between the cover plate and the reflective display module (Fig. 1); and 
an adhesive (130) located between the plurality of microstructures and the reflective display module, wherein the reflective display module is bonded to the second surface of the cover plate via the adhesive (Fig. 1), 
15wherein the plurality of microstructures are disposed on the adhesive (Fig. 1), and the plurality of microstructures are bonded to the second surface of the cover plate (Fig. 1).
Tai teaches wherein the microstructures are formed on the cover plate via a coating method (para. 0025).
Hamilton teaches wherein a plurality of microstructures (44) are formed via an ink printing method (para. 0153).
It would have been obvious to one of ordinary skill in the art at the time of filing that the microstructures of Tai may be formed by ink printing because it is considered obvious to substitute one method for another to obtain the predictable result of forming a microstructure (MPEP 2143, I, B).
Regarding the limitations of “bonded…via the adhesive” and “formed on the adhesive” – please note that these limitations are product-by-process claims. While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). Furthermore, it is obvious to make changes to a process when the results are the same (MPEP 2144.04, IV, C). 
So, it does not matter whether the microstructures are “bonded…via the adhesive” or a different method or whether the microstructures are “formed on the adhesive” or formed on the cover plate because the product produced is the same. It is unclear whether a coating method would result in a slightly different structure than an ink printing method (the Examiner would argue it would not), but because it is obvious to substitute the coating method with the ink printing method, any difference in structure would be considered obvious. All structural limitations claimed and structural limitations implied by the process steps are taught by Tai and/or the combination of Tai and Hamilton.
Tai and Hamilton do not teach wherein the third surface of the cover plate comprises a first connecting surface, a second connecting surface, and a third connecting surface, the first connecting surface is connected to the first surface and the second connecting surface, the second  connecting surface is recessed into the cover plate with respect to the second surface, the third connecting surface is connected to the second surface and the second connecting surface, and the light source is overlapped with the second connecting surface and is located beside the third connecting surface; however, both Chen (Fig. 4; para. 0044, 0049) and Iijima (Figs. 12a, 12b; Col. 23 lines 30-47) teach cover plates with the claimed configuration. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the display of Tai as taught by Chen and/or Iijima to arrive at the claimed invention for the purpose of; for example, improving the efficiency of utilization of light of the light source (Iijima Col. 23 lines 44-47)
Re claim 2, Tai teaches wherein the reflective display module comprises an electronic ink film (114) (para. 0022).
Re claim 4, Tai teaches wherein the light source may be, but is not limited to, a light emitting diode; however, is silent with respect to the light source being a light strip.
Hamilton teaches a display wherein the analogous light source (16) is a light strip (Fig. 16; see also para. 00197-0198).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the light source of Tai a light strip as disclosed by Hamilton for the purpose of providing an even distribution of light along the lighting edge of the display.
Re claim 6, Tai teaches wherein a distribution density of the plurality of 5microstructures is increased in a direction away from the light source (Fig. 1).

Response to Arguments
Applicant’s arguments submitted 12/05/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOLLY K REIDA/               Examiner, Art Unit 2816